Citation Nr: 0123603	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from June 1946 to April 1949. 



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 letter of denial from the VA 
Regional Office (RO) in Manila, Philippines.  

This matter was last before the Board in July 2001.  The case 
has since been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1. All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2. The United States Army Reserve Personnel Center has 
certified that the veteran had active duty during World 
War II.  

3. The United States Army Reserve Personnel Center's 
verification of service establishes that the veteran did 
not serve in the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521, 1541 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Basic Eligibility

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability based on service during a period of war.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.3(b)(4)(i), 
(ii).  

The period of World War II extends from December 7, 1941, 
through December 31, 1946, inclusive.  If the veteran was in 
service on December 31, 1946, continuous service before July 
26, 1947, is considered World War II service.  38 C.F.R. 
§ 3.2(d).  

The service requirements are met if the veteran served in the 
"active military, naval, or air service" for 90 days or 
more during a period of war; served during a period of war 
and was discharged or released from such service for a 
service-connected disability; served for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served for an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j) (West 
1991); 38 C.F.R. § 3.3(a)(3).  




"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  

"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C. § 107) 38 C.F.R. § 3.8 (b).


Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. §5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of 
the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 46,630-
45,632 (August 29, 2001) (to be codified at 38C.F.R. 
§ 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.  





The duty to notify has been satisfied in this case.  The RO 
has provided the appellant with notice of the laws and 
regulations pertaining to basic eligibility for VA benefits.  
The RO has notified her of the requirement of valid service 
necessary for basic eligibility for VA benefits and advised 
her to submit information that would warrant reverification 
of such service.  

The RO provided the appellant with specific citations to the 
laws and regulations pertaining to establishing basic 
eligibility for VA benefits in the statement of the case.  It 
also notified her of her appellate rights, and provided a 
discussion of why basic eligibility had not been established.  

In light of the above, the Board concludes that the RO 
satisfied its duty to notify the appellant in this case.  38 
U.S.C.A. § 5103 (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating the appellant's claim.  She has been 
notified of her procedural and appellate rights.  
Furthermore, she has been provided with the laws and 
regulations pertinent to her claim and has been afforded the 
opportunity to present arguments in favor of her claim.  

Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws, and she has not submitted any evidence 
which would warrant further development; i.e., she has not 
submitted any evidence that would require the RO to re-verify 
service with the service department.  

Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(d)); see also 
Dela Cruz v. Principi, No. 99-158 (U.S. Vet. App. August 21, 
2001) (holding that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation).  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new law and 
implementing regulations in the first instance.  As set forth 
above, VA has already met any obligations to the appellant 
under this new legislation.   

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In this regard, the Board notes that its initial 
consideration of the VCAA implementing regulations in the 
first instance does not prejudice the appellant because such 
regulations merely implemented the VCAA "and do not provide 
any rights other than those provided by the VCAA," and 
therefore the regulations will be applied to all pending and 
future claims.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001); Bernard, supra.  

The appellant makes no contention that the veteran served 
during an additional period of active service which has yet 
to be accounted for by the National Personnel Records Center 
or other department.  Likewise, there are no references from 
the evidence in the claims file to suggest service in 
addition to that with the New Philippine Scouts.  In 
conjunction with prior claims, the record already contains 
service records documenting the nature of the veteran's 
service.  



It has been certified that the veteran had no active duty 
during World War II, and it has also been certified that he 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.   The Board therefore 
believes that a remand of this case, where the character of 
the veteran's service has already been verified, would serve 
no useful purpose and would only impose unnecessary burdens 
on VA and the appellant.  See 38 U.S.C.A. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


Factual Background 
and Analysis

After a careful review of the record, the Board finds that 
the veteran did not have active military, naval, or air 
service during a period of war that met the requirements for 
basic eligibility to nonservice-connected death pension 
benefits.  38 C.F.R. § 3.3(b).  

The veteran served on active duty from June 1946 to April 
1949.  To this extent, it has been verified by the United 
States Army Reserve Personnel Center that he had active 
military service during a period of war, because WWII did not 
conclude until December 31, 1946.  See 38 C.F.R. § 3.2(d).  

Thus, the remaining issue is whether the veteran's service 
constitutes qualifying service for purposes of establishing 
basic entitlement to nonservice-connected death pension.  The 
Board finds that it does not constitute qualifying service.  


The veteran's induction in the Philippine Scouts on June 
1946, a period between October 1945 and June 1947, falls 
squarely within the regulatory exclusion set forth in 
38 C.F.R. § 3.8, which, in pertinent part, excludes members 
of the New Philippine Scout, an organization constituted 
after WW II to aid in the occupation of Japan.    

With the rank of Private First Class, the veteran served 
solely with the New Philippine Scouts, 156th  Ord. Tire 
Repair Co.  The law recognizes that this only confers the 
status of "Philippine veteran."  Section 14, Pub. L. 190.  
Although included for compensation and dependency and 
indemnity compensation, this service is not included for 
pension benefits.  38 C.F.R. § 3.8.      

As noted above, the appropriate service department verified 
this period of service, and other periods of military service 
have neither been alleged nor indicated by the claims file or 
any development related thereto.  It has been established by 
the service department's determination that the veteran only 
served with the New Philippine Scouts, and this finding is 
binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532.

There is no evidence or contention that the service as 
verified is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service; i.e., there is no indication or 
contention that the veteran's name was misspelled or that the 
wrong service number was used when verification was made.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

Thus, because the veteran did not have qualifying active 
military, naval, or air service during a period of war, the 
appellant is not eligible for nonservice-connected death 
pension.  38 C.F.R. § 3.3(b).  


The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  For this reason, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to basic eligibility for nonservice-connected VA 
death pension benefits is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 


